                                                                    USDC SDNY
                                                                    DOCUMENT
 UNITED STATES DISTRICT COURT                                       ELECTRONICALLY FILED
 SOUTHERN DISTRICT OF NEW YORK                                      DOC #:
                                                                    DATE FILED: 
CELESTINO ALTAMIRANO LUCAS, individually
and on behalf of others similarly situated,               No. 1:20-cv-10314-MKV

                                Plaintiff,

                 -against-
                                                                 PROPOSED JUDGMENT
HLD GARI LLC (d/b/a SUSHI OF GARI / UPPER
EAST SIDE), MASATOSHI SUGIO, TAKABUMI
HORIKAWA, AYOKO HORIKAWA,
MASAHARU HORIKAWA, MASATAKA
HORIKAWA, ROGER TANAKA, YUMIKO
MATSAMURA, EMI UTSUNOMIYA

                                 Defendants.



         WHEREAS Defendant HLD Gari LLC (D/B/A Sushi of Gari/Uppeer East Side), and
individual Defendants Masatoshi Sugio, Takabumi Horikawa, Ayako Horikawa, Masaharu
Horikawa, Masataka Horikawa, Roger Tanaka, Yumiko Matsumura, and Emi Utsunomiya
(collectively “Defendants”) offered to allow judgment to be taken against them by Plaintiff
Celestino Altamirano Lucas (“Plaintiff”) according to the terms set forth in Defendants’ Rule
68(a) Offer of Judgment (“Offer”), dated June 14, 2021, and
         WHEREAS Plaintiff accepted Defendants’ Offer on June 17, 2021, it is hereby
          ORDERED, ADJUGDED, AND DECREED that JUDGMENT shall be entered in
favor of Plaintiff against Defendants in the gross amount of thirty thousand dollars ($30,000),
which is inclusive of all of Plaintiff’s claims for relief, damages alleged or incurred to date,
costs, and attorneys’ fees. Defendants are to remit payment to Plaintiff in accordance with the
Offer.

Dated: New York, New York
               -XQH    , 2021


SO ORDERED:


                                                 By:
                                                            Hon.
                                                            Ho
                                                             on.
                                                               n Mary Kay
                                                                      Kay Vysk
                                                                      Ka  Vyskocil
                                                                            skkocil
